Citation Nr: 1442867	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

2. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

3. Service connection for the purpose of establishing eligibility to treatment.

4. Service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied reopening claims for tinnitus and hearing loss and denied an increased rating for the Veteran's back disability.

The Board notes that the Veteran did not appear for his July 2011 Board hearing scheduled at the Huntington RO.  The Veteran called to cancel and motioned to be rescheduled.  The Veterans Law Judge with whom the hearing was scheduled ruled that good cause was not shown and denied the Veteran's motion.  

In a June 2012 decision, the Board reopened the Veteran's claims of service connection for hearing loss and tinnitus and remanded these issues for additional development.  The claim of entitlement to a higher evaluation for the Veteran service-connected back disability was also remanded.  In that decision, the Board also found that the issue of individual unemployability had been raised as part of the Veteran's pending claim for an increased rating.  This claim was also remanded for development and adjudication.  

In January 2013, the RO denied service connection for the purpose of establishing eligibility to treatment, and service connection for PTSD.  The Veteran filed a timely notice of disagreement.  A statement of the case has yet to be issued.

Finally, in a September 2013 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  This is a full grant with respect to these issues and, as such, they are no longer before VA.
.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the issues of entitlement to a higher evaluation for service-connected back disorder and entitlement to individual unemployability in part in order to afford the Veteran an additional VA examination to determine the current severity of his service-connected back disability, to include a statement concerning the impact of his disability on his ability to work.  The Veteran was afforded a VA examination dated in April 2013.  However, the examiner did not provide a responsive opinion regarding employability.  

Specifically, regarding the question of employability, the examiner was asked to state whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected low back disability, alone or in concert with any other disabilities that may be service-connected at that time preclude him from securing and following substantially gainful employment based on his educational and occupational background but without regard for his age or any nonservice-connected disorders.  In response, the examiner stated that "[t]he Veteran cannot lift, carry and move heavy objects.  He also cannot stand, walk and sit for long time and long distance.  He has clinical evidence for back condition on today's examination.  So his back condition has functional impact to secure and maintain gainful employment including physical and sedentary."  This reply could be read to indicate that that the Veteran's back condition does not interfere with his ability to obtain and maintain substantially gain full employment, but the opinion is not sufficiently clear on this point.  Moreover, the examiner did not address the impact of the Veteran's other service-connected disorders when rendering the opinion.  

In addition, the Board requested that the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for a back disability in accordance with 38 C.F.R. § 3.321(b).  The claim was forwarded to the Director in a November 2013 request.  However, no response was received.

Finally, the Board requested that, after the development is completed, the RO or the AMC should readjudicate the issues on appeal and that, if the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case.  No subsequent supplemental statement of the case has been associated with the Veteran's paper or electronic claims file.  

Based on the foregoing, this matter should be remanded for completion of the unfulfilled directives found in the June 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Next, In January 2013, the RO denied service connection for the purpose of establishing eligibility to treatment, and also denied service connection for PTSD.  The Veteran filed a timely notice of disagreement.  A statement of the case has yet to be issued.  Inasmuch as the RO has not furnished the Veteran a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Upon remand, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of service connection for the purpose of establishing eligibility to treatment, and service connection for a psychiatric disorder, to include PTSD, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Update the Veteran VA treatment records.

3.  Request that the April 2013 examiner review the Veteran's claims file and offer the following opinion.  Regarding the question of employability, please state whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected low back disability, alone or in concert with any other service-connected disabilities (he is presently also service-connected for hearing loss and tinnitus), preclude him from securing and following substantially gainful employment based on his educational and occupational background but without regard for his age or any nonservice-connected disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Contact the Director of VA's Compensation and Pension Service or Under Secretary for Benefits and request a response in connection with the November 2013 request for opinion on the issue of entitlement to extraschedular ratings for a back disability in accordance with 38 C.F.R. § 3.321(b).

5.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


